Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of April 25, 2016
by and among Marvell Technology Group Ltd. (the “Company”) and the entities and
natural persons set forth in the signature pages hereto (collectively,
“Starboard”) (each of the Company and Starboard, a “Party” to this Agreement,
and collectively, the “Parties”).

RECITALS

WHEREAS, the Company and Starboard have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

WHEREAS, as of the date hereof, Starboard has a beneficial ownership interest in
shares of common stock of the Company (the “Common Stock”) totaling, in the
aggregate, 33,720,786 shares (the “Shares”), or approximately 6.5% of the Common
Stock issued and outstanding on the date hereof (“Starboard’s Ownership”); and

WHEREAS, as of the date hereof, the Company and Starboard have determined to
come to an agreement with respect to the composition of the Board of Directors
of the Company (the “Board”) and certain other matters, as provided in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1. Board Appointments; Leadership Structure and Related Agreements.

(a) Board Appointments.

(i) The Company agrees that immediately following the execution of this
Agreement and receipt of customary background checks by the Company (which shall
be completed as soon as practicable), the Board and all applicable committees of
the Board shall take all necessary actions (including by increasing the size of
the Board) to appoint (i) Peter A. Feld (the “Starboard Appointee”) and
(ii) Richard Hill and Oleg Khaykin (the “Independent Appointees” and together
with the Starboard Appointee and the Additional Independent Appointee (as
defined below), the “Appointed Directors”) as directors of the Company. The
Starboard Appointee and the Independent Appointees shall stand for election at
the 2016 annual general meeting of stockholders of the Company (the “2016 Annual
General Meeting”) together with the Company’s other nominees.

(ii) In addition to the Starboard Appointee and the Independent Appointees,
Starboard shall have the right, following execution of this Agreement, to
recommend one additional independent director (the “Additional Independent
Appointee”) to the Board. The Additional Independent Appointee must (A) be
reasonably acceptable to the Board (such acceptance not to be unreasonably
withheld), (B) be independent of Starboard (for the avoidance of doubt, the
nomination by Starboard of such person to serve on the board of another company



--------------------------------------------------------------------------------

shall not (in and of itself) cause such person not to be deemed independent of
Starboard), (C) qualify as “independent” pursuant to Nasdaq Stock Market listing
standards and (D) have the relevant financial and business experience to be a
director of the Company (clauses (C) and (D), the “Director Criteria”). The
Nominating and Corporate Governance Committee shall make its determination and
recommendation regarding whether such person meets the foregoing criteria within
five (5) business days after (1) such Additional Independent Appointee candidate
has submitted to the Company the documentation required by Section 1(f)(v) and
(2) representatives of the Board have conducted customary interview(s) of such
Additional Independent Appointee candidate. The Company shall use its reasonable
best efforts to conduct any interview(s) contemplated by this section as
promptly as practicable, but in any case, assuming reasonable availability of
the applicable Additional Independent Appointee candidate, within ten
(10) business days, after Starboard’s submission of such Additional Independent
Appointee candidate. In the event the Nominating and Corporate Governance
Committee does not accept an Additional Independent Appointee candidate
recommended by Starboard, Starboard shall have the right to recommend further
Additional Independent Appointee candidate(s) whose appointment shall be subject
to the Nominating and Corporate Governance Committee recommending such person in
accordance with the procedures described above. Upon the recommendation of an
Additional Independent Appointee by the Nominating and Corporate Governance
Committee, the Board shall vote on the appointment of such Additional
Independent Appointee to the Board no later than five (5) calendar days after
the Nominating and Corporate Governance Committee’s recommendation of such
Additional Independent Appointee and shall take all necessary actions (including
by increasing the size of the Board) to appoint such Additional Independent
Appointee to the Board; provided, however, that if the Board does not elect such
Additional Independent Appointee to the Board pursuant to this Section 1(a)(ii),
the Parties shall continue to follow the procedures of this Section 1(a)(ii)
until an Additional Independent Appointee is elected to the Board. Any
Additional Independent Appointee designated pursuant to this Section 1(a)(ii)
prior to the mailing of the Company’s definitive proxy statement for the 2016
Annual General Meeting shall stand for election at the 2016 Annual General
Meeting together with the Company’s other nominees, including the Starboard
Appointee and the Independent Appointees.

(iii) Concurrently with the actions specified in Section 1(a)(i), the Board and
all applicable committees of the Board shall take all necessary actions
(including by increasing the size of the Board) to appoint Robert Switz as a
director of the Company. Mr. Switz shall stand for election at the 2016 Annual
General Meeting together with the Company’s other nominees.

(iv) The Board will recommend, and the Company will support and solicit proxies
only for, the election of the Starboard Appointee, the Independent Appointees,
the Additional Independent Appointee, if appointed as of such time, Mr. Switz,
the new Chief Executive Officer, if appointed as of such time, and the four
independent directors serving on the Board immediately prior to the execution of
this Agreement (the “Current Independent Directors”) at the 2016 Annual General
Meeting.

(v) If any Appointed Director (or any Starboard Replacement Director (as defined
below)) is unable or unwilling to serve as a director, resigns as a director
(including as the result of a failure to receive a majority vote at the 2016
Annual General Meeting) or is

 

2



--------------------------------------------------------------------------------

removed as a director prior to the expiration of the Standstill Period, and at
such time Starboard’s Ownership is at least the lesser of 3.0% of the Company’s
then outstanding Common Stock and 15,334,931 shares of Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments) (the “Minimum Ownership Threshold”), Starboard shall have the
ability to recommend a substitute person(s) in accordance with this
Section 1(a)(v) (any such replacement nominee shall be referred to as a
“Starboard Replacement Director”). Any Starboard Replacement Director must
satisfy the Director Criteria and, in the case of a Starboard Replacement
Director who is replacing an Independent Appointee, must be (A) reasonably
acceptable to the Board (such acceptance not to be unreasonably withheld) and
(B) independent of Starboard (for the avoidance of doubt, the nomination by
Starboard of such person to serve on the board of another company shall not (in
and of itself) cause such person not to be deemed independent of Starboard). Any
Starboard Replacement Director who is replacing the Starboard Appointee and who
is an employee of Starboard will be approved and appointed to the Board no later
than five business days following the submission of all completed documentation
required by Section 1(f)(v) so long as such Starboard Replacement Director
qualifies as “independent” pursuant to Nasdaq Stock Market listing standards.
The Nominating and Corporate Governance Committee shall make its determination
and recommendation regarding whether such Starboard Replacement Director (other
than the Starboard Appointee, who is covered by the prior sentence) meets the
foregoing criteria within five (5) business days after (1) such nominee has
submitted to the Company the documentation required by Section 1(f)(v) and
(2) representatives of the Board have conducted customary interview(s) of such
nominee. The Company shall use its reasonable best efforts to conduct any
interview(s) contemplated by this section as promptly as practicable, but in any
case, assuming reasonable availability of the nominee, within ten (10) business
days after Starboard’s submission of such nominee. In the event the Nominating
and Corporate Governance Committee does not accept a person recommended by
Starboard as the Starboard Replacement Director, Starboard shall have the right
to recommend additional substitute person(s) whose appointment shall be subject
to the Nominating and Corporate Governance Committee recommending such person in
accordance with the procedures described above. Upon the recommendation of a
Starboard Replacement Director nominee by the Nominating and Corporate
Governance Committee, the Board shall vote on the appointment of such Starboard
Replacement Director to the Board no later than five (5) business days after the
Nominating and Corporate Governance Committee recommendation of such Starboard
Replacement Director; provided, however, that if the Board does not elect such
Starboard Replacement Director to the Board pursuant to this Section 1(a)(v),
the Parties shall continue to follow the procedures of this Section 1(a)(v)
until a Starboard Replacement Director is elected to the Board. Upon a Starboard
Replacement Director’s appointment to the Board, the Board and all applicable
committees of the Board shall take all necessary actions to appoint such
Starboard Replacement Director to any applicable committee of the Board of which
the replaced director was a member immediately prior to such director’s
resignation or removal. Until such time as any Starboard Replacement Director is
appointed to any applicable committee, one of the other Appointed Directors (as
designated by Starboard) will serve as an interim member of such applicable
committee. Any Starboard Replacement Director designated pursuant to this
Section 1(a)(v) replacing the Starboard Appointee or any Independent Appointee
prior to the 2016 Annual General Meeting shall stand for election at the 2016
Annual General Meeting together with the Company’s other nominees.

 

3



--------------------------------------------------------------------------------

(vi) During the period commencing with the date hereof through the date
immediately prior to the conclusion of the 2016 Annual General Meeting, the
Board and all applicable committees of the Board shall take all necessary
actions (including with respect to nominations for election at the 2016 Annual
General Meeting) so that the size of the Board is no more than ten
(10) directors; provided, however, the Board may be increased during this period
solely to accommodate the Additional Independent Appointee and/or the new Chief
Executive Officer, as applicable. During the period commencing immediately upon
the conclusion of the 2016 Annual General Meeting and through the expiration or
termination of the Standstill Period (as defined below), the Board and all
applicable committees of the Board shall take all necessary actions so that the
size of the Board is the number of directors recommended by the Board in
accordance with Section 1(a)(iv); provided, however, to the extent either of the
Additional Independent Appointee or the new Chief Executive Officer has not been
appointed as a director as of the conclusion of the 2016 Annual General Meeting,
the Board may be increased during this period solely to accommodate the
Additional Independent Appointee and/or the new Chief Executive Officer, as
applicable.

(vii) At any time after the first meeting of the Board following the execution
of this agreement, but in any event no later than one (1) week following the
execution of this Agreement, the Board shall take all necessary actions to elect
a Chairman of the Board from among the directors, which Chairman must be
reasonably acceptable to Starboard (such acceptance not to be unreasonably
withheld, conditioned or delayed). Such Chairman shall meet the following
requirements: (A) be deemed an independent director under the rules of the
Nasdaq Stock Market; (b) live in the United States; and (c) be willing to accept
the responsibilities of the position. Should a new Chairman be appointed who is
an Appointed Director and who is otherwise a chair of a Board committee, an
Appointed Director shall be appointed by the Board promptly as a new chair of
that committee.

(viii) In the event that the Board appoints a permanent Chief Executive Officer,
the Board will shall take all necessary actions (including by increasing the
size of the Board) to appoint such person as a director of the Company.

(b) Nominating and Corporate Governance Committee.

Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
Mr. Feld and Mr. Khaykin to the Nominating and Corporate Governance Committee of
the Board and to appoint Mr. Feld as its chairman. During the Standstill Period,
unless otherwise agreed by the Nominating and Corporate Governance Committee,
the Nominating and Corporate Governance Committee shall be comprised of four
directors, consisting of Mr. Feld, Mr. Khaykin, Randhir Thakur and Arturo
Krueger.

(c) Executive Compensation Committee.

Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
Mr. Khaykin and Mr. Feld to the Executive Compensation Committee of the Board
and to appoint Mr. Khaykin as its chairman. During the Standstill Period, unless
otherwise agreed by the Executive Compensation Committee, the Executive
Compensation Committee shall be comprised of four directors, consisting of
Mr. Khaykin, Mr. Feld, John Kassakian and Juergen Gromer.

 

4



--------------------------------------------------------------------------------

(d) Audit Committee.

Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
Mr. Switz to the Audit Committee of the Board as its chairman. The Board and all
applicable committees of the Board shall take all necessary actions to appoint
the Additional Independent Appointee to the Audit Committee upon his or her
appointment to the Board. During the Standstill Period and prior to the
appointment of the Additional Independent Appointee, the Audit Committee shall
be comprised of three directors, consisting of Dr. Gromer, Mr. Switz, and
Dr. Kassakian. During the Standstill Period and following the appointment of the
Additional Independent Appointee, unless otherwise agreed by the Audit
Committee, the Audit Committee shall be comprised of four directors, consisting
of Dr. Gromer, Mr. Switz, Dr. Kassakian and the Additional Independent
Appointee.

(e) CEO Search.

As promptly as practicable following the date of this Agreement, the Nominating
and Corporate Governance Committee shall initiate a process for selecting an
interim or permanent chief executive officer of the Company (the “CEO Search
Process”). The CEO Search Process shall be overseen by the Nominating and
Corporate Governance Committee. In conducting the CEO Search Process, the
Nominating and Corporate Governance Committee shall evaluate both internal and
external candidates for the position of interim or permanent chief executive
officer. The Nominating and Corporate Governance Committee may engage an
executive search firm to conduct the CEO Search Process, the fees and expenses
of which shall be paid by the Company.

(f) Additional Agreements.

(i) Starboard agrees that it will cause its controlled Affiliates and Associates
to comply with the terms of this Agreement and shall be responsible for any
breach of this Agreement by any such controlled Affiliate or Associate. As used
in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
the rules or regulations promulgated thereunder (the “Exchange Act”) and shall
include all persons or entities that at any time during the term of this
Agreement become Affiliates or Associates of any person or entity referred to in
this Agreement.

(ii) Upon execution of this Agreement, Starboard hereby agrees that it will not,
and that it will not permit any of its controlled Affiliates or Associates to,
(A) nominate or recommend for nomination any person for election at the 2016
Annual General Meeting, directly or indirectly, (B) submit any proposal for
consideration at, or bring any other business before, the 2016 Annual General
Meeting, directly or indirectly, or (C) initiate, encourage or participate in
any “vote no,” “withhold” or similar campaign with respect to the 2016 Annual
General Meeting, directly or indirectly. Starboard shall not publicly or
privately encourage or support any other stockholder to take any of the actions
described in this Section 1(f)(ii).

 

5



--------------------------------------------------------------------------------

(iii) Starboard agrees that it will appear in person or by proxy at the 2016
Annual General Meeting and vote all shares of Common Stock beneficially owned by
Starboard at the 2016 Annual General Meeting (A) in favor of the Company’s
nominees, (B) in favor of the ratification of the appointment of Deloitte &
Touche LLP as the Company’s independent registered public accounting firm for
the fiscal year ending January 31, 2017, and (C) in accordance with the Board’s
recommendation with respect to the Company’s “say-on-pay” proposal and any other
Company proposal or stockholder proposal presented at the 2016 Annual General
Meeting; provided, however, that in the event Institutional Shareholder Services
Inc. (ISS) or Glass Lewis & Co., LLC (Glass Lewis) recommends otherwise with
respect to the Company’s “say-on-pay” proposal or any other Company proposal or
stockholder proposal presented at the 2016 Annual General Meeting (other than
proposals relating to the election of directors), Starboard shall be permitted
to vote in accordance with the ISS or Glass Lewis recommendation.

(iv) Promptly after the date of this Agreement, Starboard agrees to obtain from
the Starboard Appointee, and deliver to the Company, an irrevocable resignation
letter pursuant to which the Starboard Appointee shall resign from the Board and
all applicable committees thereof if at any time Starboard’s Ownership of Common
Stock decreases to less than the Minimum Ownership Threshold. Starboard shall
promptly (and in any event within five (5) business days) inform the Company in
writing if at any time Starboard’s Ownership of Common Stock decreases to less
than the Minimum Ownership Threshold.

(v) Prior to the date of this Agreement, the Starboard Appointee and the
Independent Appointees have submitted to the Company a fully completed copy of
the Company’s standard director & officer questionnaire and other reasonable and
customary director onboarding documentation (including an authorization form to
conduct a background check) required by the Company in connection with the
appointment or election of new Board members. The Additional Independent
Appointee and any Starboard Replacement Director will also promptly (but in any
event prior to being placed on the Board in accordance with this Agreement)
submit to the Company a fully completed copy of the Company’s standard
director & officer questionnaire and other reasonable and customary director
onboarding documentation (including an authorization form to conduct a
background check) required by the Company in connection with the appointment or
election of new Board members.

(vi) Starboard agrees that the Board or any committee thereof, in the exercise
of its fiduciary duties, may recuse the Starboard Appointee (or any Starboard
Replacement Director of such Starboard Appointee who is an employee of
Starboard) from any Board or committee meeting or portion thereof at which the
Board or any such committee is evaluating and/or taking action with respect to
(A) the exercise of any of the Company’s rights or enforcement of any of the
obligations under this Agreement, (B) any action taken in response to actions
taken or proposed by Starboard or its Affiliates with respect to the Company, or
(C) any proposed transaction between the Company and Starboard or its
Affiliates.

(vii) The Company agrees that the Board and all applicable committees of the
Board shall take all necessary actions, effective no later than immediately
following the execution of this Agreement, to determine, in connection with
their initial appointment as a director and nomination by the Company at the
2016 Annual General Meeting, as applicable,

 

6



--------------------------------------------------------------------------------

that each of the Appointed Directors is deemed to be (i) a member of the
Incumbent Board (as such term may be defined in the definition of “Change in
Control” under certain Company incentive plans, options plans or employment
agreements) and (ii) a member of the Board as of the beginning of any applicable
measurement period for the purposes of the definition of “Change in Control”
under certain Company incentive plans, options plans or employment agreements.

(g) 2016 Annual General Meeting. The Company agrees to hold the 2016 Annual
General Meeting as promptly as practicable, but in any event no later than
ninety (90) days, following the completion of the audit for the fiscal year
ended January 30, 2016 and filing the necessary periodic reports with the
Securities and Exchange Commission (“SEC”) to bring the Company current with its
SEC filing obligations.

(h) 2017 Annual General Meeting. The Company agrees to use reasonable best
efforts to hold the 2017 Annual General Meeting no later than July 15, 2017.

 

2. Standstill Provisions.

(a) Starboard agrees that, from the date of this Agreement until the earlier of
(x) the date that is fifteen (15) business days prior to the deadline for the
submission of stockholder nominations for the 2017 annual general meeting of
stockholders (the “2017 Annual General Meeting”) pursuant to the Bylaws or
(y) the date that is one hundred (100) days prior to the first anniversary of
the 2016 Annual General Meeting (the “Standstill Period”), neither it nor any of
its Affiliates or Associates under its control will, and it will cause each of
its Affiliates and Associates under its control not to, directly or indirectly,
in any manner:

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of stockholders),
in each case, with respect to securities of the Company;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the entities or persons identified
on Exhibit A, but does not include any other entities or persons not identified
on Exhibit A as of the date hereof); provided, however, that nothing herein
shall limit the ability of an Affiliate of Starboard to join the “group”
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound by the terms and conditions of this Agreement;

(iii) deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Starboard and otherwise in accordance with this Agreement;

(iv) seek, or encourage any person or entity, to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek, encourage or take any other
action with respect to the election or removal of any directors; provided,
however, that nothing in this Agreement shall prevent Starboard or its

 

7



--------------------------------------------------------------------------------

Affiliates or Associates from taking actions in furtherance of identifying
director candidates in connection with the 2017 Annual General Meeting so long
as such actions do not create a public disclosure obligation for Starboard or
the Company and are undertaken on a basis reasonably designed to be confidential
and in accordance in all material respects with Starboard’s normal practices in
the circumstances;

(v) (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Starboard and the Company, (C) affirmatively solicit a third party to
make an offer or proposal (with or without conditions) with respect to any
merger, acquisition, recapitalization, restructuring, disposition or other
business combination involving the Company, or publicly encourage, initiate or
support any third party in making such an offer or proposal, (D) publicly
comment on any third party proposal regarding any merger, acquisition,
recapitalization, restructuring, disposition, or other business combination with
respect to the Company by such third party prior to such proposal becoming
public or (E) call or seek to call a special meeting of stockholders;

(vi) seek, alone or in concert with others, representation on the Board, except
as specifically permitted in Section 1;

(vii) seek to advise, encourage, support or influence any person or entity with
respect to the voting or disposition of any securities of the Company at any
annual or special meeting of stockholders, except in accordance with Section 1;
or

(viii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

(b) Except as expressly provided in Section 1 or Section 2(a), Starboard shall
be entitled to (i) vote its shares on any other proposal duly brought before the
2016 Annual General Meeting or otherwise vote as Starboard determines in its
sole discretion and (ii) disclose, publicly or otherwise, how it intends to vote
or act with respect to any securities of the Company, any stockholder proposal
or other matter to be voted on by the stockholders of the Company and the
reasons therefor (in each case, subject to Section 1(f)(iii)).

(c) Nothing in Section 2(a) shall be deemed to limit the exercise in good faith
by the Appointed Directors of their fiduciary duties solely in his capacity as
directors of the Company and in a manner consistent with their and Starboard’s
obligations under this Agreement.

 

3. Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or

 

8



--------------------------------------------------------------------------------

similar laws generally affecting the rights of creditors and subject to general
equity principles and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not (i) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document or agreement to which the Company
is a party or by which it is bound.

 

4. Representations and Warranties of Starboard.

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Starboard thereto,
(b) this Agreement has been duly authorized, executed and delivered by
Starboard, and is a valid and binding obligation of Starboard, enforceable
against Starboard in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Starboard as currently in effect, (d) the execution,
delivery and performance of this Agreement by Starboard does not and will not
(i) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to Starboard, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
would constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound, (e) as of the date of this
Agreement, Starboard’s Ownership is 33,720,786shares of Common Stock and (f) as
of the date hereof, other than as disclosed herein or in the Press Release
defined in Section 5 below, Starboard does not currently have, and does not
currently have any right to acquire, any interest in any other securities of the
Company (or any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its controlled Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock,
whether or not any of the foregoing would give rise to beneficial ownership, and
whether or not to be settled by delivery of Common Stock, payment of cash or by
other consideration, and without regard to any short position under any such
contract or arrangement).

 

5. Press Release.

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Press Release”)
announcing certain terms of

 

9



--------------------------------------------------------------------------------

this Agreement in the form attached hereto as Exhibit B. Prior to the issuance
of the Press Release and subject to the terms of this Agreement, neither the
Company (including the Board and any committee thereof) nor Starboard shall
issue any press release or make public announcement regarding this Agreement or
the matters contemplated hereby without the prior written consent of the other
Party. During the Standstill Period, neither the Company nor Starboard nor the
Appointed Directors shall make any public announcement or statement that is
inconsistent with or contrary to the terms of this Agreement.

 

6. Specific Performance.

Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 6 is not the exclusive remedy for any
violation of this Agreement.

 

7. Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with Starboard’s involvement at the Company, including, but not
limited to its Schedule 13D filings and the negotiation and execution of this
Agreement, provided that such reimbursement shall not exceed $250,000 in the
aggregate.

 

8. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

9. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated

 

10



--------------------------------------------------------------------------------

and kept on file by the sending Party); (c) upon confirmation of receipt, when
sent by email (provided such confirmation is not automatically generated); or
(d) one (1) business day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the Party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Marvell Technology Group Ltd.

5488 Marvell Lane

Santa Clara, CA 95054

Attention: Tom Savage

Facsimile:

Email:       tsavage@marvell.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

555 Mission Street

San Francisco, CA 94105

  Attention:     Brian Lane     Stewart McDowell   Facsimile:   (415) 374-8461  
E-mail:   blane@gibsondunn.com     smcdowell@gibsondunn.com

If to Starboard or any member thereof:

Starboard Value LP

777 Third Avenue, 18th Floor

New York, NY 10017

Attention:   Jeffrey C. Smith

Facsimile:  (212) 845-7989

Email:         jsmith@starboardvalue.com

 

11



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

  Attention:     Steve Wolosky / Andrew Freedman   Facsimile:   (212) 451-2222  
Email:   swolosky@olshanlaw.com     afreedman@olshanlaw.com

 

10. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

11. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

 

12. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this

 

12



--------------------------------------------------------------------------------

section, neither it nor any of its respective agents, subsidiaries, affiliates,
successors, assigns, officers, key employees or directors, shall in any way
publicly criticize, disparage, call into disrepute or otherwise defame or
slander the other Party or such other Party’s subsidiaries, affiliates,
successors, assigns, officers (including any current officer of a Party or a
Party’s subsidiaries who no longer serves in such capacity following the
execution of this Agreement), directors (including any current director of a
Party or a Party’s subsidiaries who no longer serves in such capacity following
the execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Party, their businesses, products or services or their subsidiaries,
affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, stockholders, agents, attorneys or
representatives; provided, however, any statements regarding the Company’s
operational or stock price performance or any strategy, plans, or proposals of
the Company not supported by the Starboard Appointee (“Opposition Statements”)
shall not be deemed to be a breach of this Section 12 (subject to, for the
avoidance of doubt, any obligations of confidentiality as a director that may
otherwise apply); provided, further, that if any Opposition Statement is made by
Starboard, the Company shall be permitted to publicly respond with a statement
similar in scope to any such Opposition Statement.

 

13. Confidentiality.

Mr. Feld, if he wishes to do so, may provide confidential information of the
Company which Mr. Feld learns in his capacity as a director of the Company,
including discussions or matters considered in meetings of the Board or Board
committees (collectively, “Company Confidential Information”), to Starboard, its
Affiliates and Associates and legal counsel (collectively, “Starboard
Representatives”), in each case solely to the extent such Starboard
Representatives need to know such information in connection with Starboard’s
investment in the Company; provided, however, that Starboard (i) shall inform
such Starboard Representatives of the confidential nature of any such Company
Confidential Information and (ii) shall cause such Starboard Representatives to
refrain from disclosing such Company Confidential Information to anyone (whether
to any company in which Starboard has an investment or otherwise), by any means,
or otherwise from using the information in any way other than in connection with
Starboard’s investment in the Company. The Starboard Appointee and Starboard
shall not, without the prior written consent of the Company, otherwise disclose
any Company Confidential Information to any other person or entity.

 

14. Securities Laws.

Starboard acknowledges that it is aware, and will advise each of its
representatives who are informed as to the matters that are the subject of this
Agreement, that the United States securities laws may prohibit any person who
has received from an issuer material, non-public information from purchasing or
selling securities of such issuer or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

 

13



--------------------------------------------------------------------------------

15. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Term.

This Agreement contains the entire understanding of the Parties with respect to
its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Starboard. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Starboard, the prior written consent of the Company,
and with respect to the Company, the prior written consent of Starboard. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons or entities. This Agreement shall terminate at the end of the
Standstill Period, except the provisions of Section 13 and 14, which shall
survive such termination.

[The remainder of this page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

MARVELL TECHNOLOGY GROUP LTD.

 

By:  

/s/ Arturo Krueger

  Name: Arturo Kruger   Title:   Lead Independent Director

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

By: Starboard Value LP, its investment manager

STARBOARD VALUE AND OPPORTUNITY S LLC

By: Starboard Value LP, its manager

STARBOARD PRINCIPAL CO GP LLC STARBOARD VALUE LP

By: Starboard Value GP LLC, its general partner

STARBOARD VALUE GP LLC

By: Starboard Principal Co LP, its member

STARBOARD PRINCIPAL CO LP

By: Starboard Principal Co GP LLC, its general partner

STARBOARD VALUE AND OPPORTUNITY C LP

By: Starboard Value R LP, its general partner

STARBOARD VALUE R LP

By: Starboard Value R GP LLC, its general partner

STARBOARD VALUE R GP LLC

 

By:  

/s/ Peter Feld

Name: Peter Feld Title:   Authorized Signatory

 

15



--------------------------------------------------------------------------------

EXHIBIT A

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

STARBOARD VALUE LP

STARBOARD VALUE GP LLC

STARBOARD PRINCIPAL CO LP

STARBOARD PRINCIPAL CO GP LLC

STARBOARD VALUE AND OPPORTUNITY C LP

STARBOARD VALUE AND OPPORTUNITY S LLC

STARBOARD T FUND LP

STARBOARD VALUE A LP

STARBOARD VALUE A GP LLC

STARBOARD LEADERS JULIET LLC

STARBOARD LEADERS FUND LP

STARBOARD LEADERS SELECT FUND LP

STARBOARD LEADERS SELECT II LP

STARBOARD LEADERS SELECT II GP LLC

STARBOARD VALUE R LP

STARBOARD VALUE R GP LLC

PETER A. FELD

MARK R. MITCHELL

JEFFREY C. SMITH

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PRESS RELEASE

 

LOGO [g184818g47g93.jpg]

 

For further information, contact:      John Spencer Ahn      Sue Kim Investor
Relations      Media Relations 408-222-7544      408-222-1942
johnahn@marvell.com      suekim@marvell.com

Marvell Technology Group Ltd. Announces Agreement with Starboard

Company Will Expand Board to Add Five New Independent Directors

Board Has Commenced Comprehensive Search for Chief Executive Officer

Santa Clara, Calif. (April 27, 2016) — Marvell Technology Group Ltd. (NASDAQ:
MRVL), a global leader in integrated silicon solutions, today announced that it
has entered into an agreement with Starboard Value LP, which has a beneficial
ownership of approximately 6.5% of the Company’s outstanding common stock,
regarding the composition of Marvell’s Board of Directors. Under the terms of
the agreement, Marvell’s Board of Directors will elect Peter A. Feld, Richard S.
Hill and Oleg Khaykin to the Board. Starboard will designate an additional
independent director to be added to the Marvell Board as soon as practical,
subject to the reasonable approval of the Board. Marvell will also elect Robert
E. Switz to the Board. Mr. Feld, Mr. Hill, Mr. Khaykin and the additional
independent director named in accordance with the agreement will stand for
election as nominees of Marvell at the Marvell 2016 annual meeting of
shareholders, together with Mr. Switz and incumbent independent directors
Juergen Gromer, John Kassakian, Arturo Krueger and Randhir Thakur. 

Marvell’s Board of Directors has commenced a search to identify a Chief
Executive Officer. The search will be overseen by the Nominating and Corporate
Governance Committee of the Board of Directors, which will be chaired by
Mr. Feld, and of which Mr. Krueger, Dr. Thakur and Mr. Khaykin will be
members. The Company has retained a leading executive search firm to assist in
identifying candidates.

The Board of Directors will elect a non-executive Chairman of the Board from
among the independent members of the Board. The Executive Compensation Committee
will be chaired by Mr. Khaykin, and Dr. Gromer, Dr. Kassakian and Mr. Feld will
be members. The Audit Committee will be chaired by Mr. Switz, and Dr. Gromer and
Dr. Kassakian will be members.

 

B-1



--------------------------------------------------------------------------------

Arturo Krueger, Marvell’s lead independent director, said “We are pleased to
have reached this agreement with Starboard and look forward to working
constructively together as Marvell moves forward. The Board of Directors and
management are fully aligned in our continuing commitment to our customers and
to excellence in our products and service, as well as to creating value for our
shareholders.”

Mr. Feld, Managing Member of Starboard, said, “We are pleased to have reached a
constructive agreement with Marvell. Marvell is a world class technology
company, and we believe there is a significant opportunity to regain and
solidify Marvell’s position as a leader in storage, networking, connectivity,
and multimedia solutions. Bob, Rick and Oleg bring significant experience in the
semiconductor industry, and I look forward to working constructively with my
fellow Board members and the management team to create value for the benefit of
all shareholders, customers and employees.”

As part of the agreement, Starboard has agreed to vote all of its shares in
favor of the Marvell nominees at the 2016 annual general meeting of shareholders
and has entered into other customary standstill and voting commitments.

The agreement between Marvell and Starboard will be filed with the Securities
and Exchange Commission.

Peter A. Feld has been a Managing Member and the Head of Research of Starboard
Value LP (an investment fund) since 2011. Prior to joining Starboard, Mr. Feld
served as a Managing Director of Ramius LLC and a Portfolio Manager of Ramius
Value and Opportunity Master Fund Ltd. from November 2008 to April 2011. He
currently serves as a director of The Brink’s Company (a provider of
security-related services) and Insperity, Inc. (a provider of human resources
and business performance solutions) and during the past five years served as a
director of Darden Restaurants, Inc., Tessera Technologies, Inc., Integrated
Device Technology, Inc., Unwired Planet, Inc. and Sea Change International, Inc.

Richard S. Hill has served as a member of the Board of Directors of Tessera
Technologies since August 2012 and as Chairman of the Board since March 2013.
Mr. Hill also served as Tessera’s Interim Chief Executive Officer from April 15,
2013 until May 29, 2013. Mr. Hill previously served as the Chief Executive
Officer and

 

B-2



--------------------------------------------------------------------------------

member of the board of directors of Novellus Systems Inc., until its acquisition
by Lam Research Corporation in June 2012. Before joining Novellus in 1993,
Mr. Hill spent 12 years with Tektronix Corporation, a leading designer and
manufacturer of test and measurement devices such as oscilloscopes and logic
analyzers, most recently as the President of the Tektronix Development Company
and Tektronix Components Corporation. Before joining Tektronix, Mr. Hill worked
in a variety of engineering and management positions with General Electric,
Motorola and Hughes Aircraft Company. Presently, Mr. Hill is a member of the
Boards of Directors of Autodesk, Inc., a multinational software corporation that
makes software for the architecture, engineering, construction, manufacturing,
media, and entertainment industries, Arrow Electronics, Inc., a global provider
of products and services to industrial and commercial users of electronic
components and enterprise computing, Cabot Microelectronics Corporation, the
leading global supplier of chemical mechanical planarization (CMP) slurries and
a growing CMP pad supplier to the semiconductor industry, and Planar Systems,
Inc., a display and digital signage technology company. Mr. Hill previously
served on the Board of Directors of LSI Corporation.

Oleg Khaykin has served as the President and Chief Executive Officer and a
member of the board of directors of Viavi Solutions, a leading provider of
network and service enablement solutions, since February 2016. Prior to joining
Viavi, Mr. Khaykin was a Senior Advisor at Silver Lake Partners. From March 2008
to January 2015 he was President and CEO and a member of the board of directors
of International Rectifier, a leading maker of power semiconductors, which was
acquired by Infineon Technology AG. Before joining International Rectifier,
Mr. Khaykin served most recently as the Chief Operating Officer of Amkor
Technology, Inc., a leading provider of semiconductor assembly and test
services, which he joined in 2003 as Executive Vice President of Strategy and
Business Development. He previously held positions with Conexant Systems and its
spinoff Mindspeed Technologies, Inc., as well as The Boston Consulting Group.
Mr. Khaykin serves as a director of Newport Corporation. Mr. Khaykin was
previously a member of the board of directors of Zarlink Semiconductor Inc.

Robert E. Switz has served as the Chairman of the Board of Micron Technology,
Inc. since 2012. He was the Chairman, President and Chief Executive Officer of
ADC Telecommunications, Inc., (“ADC”), a supplier of network infrastructure
products and services from August 2003 until December 2010, when Tyco
Electronics Ltd. acquired ADC. Mr. Switz joined ADC in 1994 and throughout his
career there held numerous leadership positions. Mr. Switz serves on the Board
of Directors of Gigamon Inc., and previously served as lead independent director
of Broadcom Corporation until its merger with Avago Technologies Limited and as
a director of GT Advanced Technologies.

 

B-3



--------------------------------------------------------------------------------

Forward-Looking Statements under the Private Securities Litigation Reform Act of
1995

This press release contains forward-looking statements within the meaning of the
federal securities laws that involve risks and uncertainties, including: its use
of non-GAAP financial measures as important supplemental information. Words such
as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,”
“estimates,” “can,” “will” and similar expressions identify such forward-looking
statements. These statements are not guarantees of results and should not be
considered as an indication of future activity or future performance. Actual
events or results may differ materially from those described in this press
release due to a number of risks and uncertainties, including, among others:
Marvell’s ability to recruit new executive leadership in a timely manner and, if
they are recruited, their performance, the timing of Marvell’s regaining of
compliance with its SEC reporting obligations, any matters arising out of the
review and audit of Marvell’s financial statements by Marvell’s new independent
registered public accounting firm, the results of further review by the Audit
Committee of certain matters that came to the Audit Committee’s attention during
the course of its now-completed investigation, adverse impact of litigation or
regulatory activities, and other risks detailed in Marvell’s SEC filings from
time to time. For other factors that could cause Marvell’s results to vary from
expectations, please see the risk factors identified in the Marvell’s latest
Annual Report on Form 10-K for the year ended January 31, 2015 and its latest
Quarterly Report on Form 10-Q for the quarter ended May 2, 2015 as filed with
the SEC, and other factors detailed from time to time in Marvell’s filings with
the SEC. Marvell undertakes no obligation to revise or update publicly any
forward-looking statements.

About Marvell

Marvell (NASDAQ: MRVL) is a global leader in providing complete silicon
solutions and software enabling the “Smart Life and Smart Lifestyle.” From
storage to Internet of Things (IoT), cloud infrastructure, digital entertainment
and in-home content delivery, Marvell’s diverse product portfolio aligns
complete platform designs with industry-leading performance, security,
reliability and efficiency. At the core of the world’s most powerful consumer,
network and enterprise systems, Marvell empowers partners and their customers to
always stand at the forefront of innovation, performance and mass appeal. By
providing people around the world with mobility and ease of access to services
adding value to their social, private and work lives, Marvell is committed to
enhancing the human experience.

As used in this release, the term “Marvell” refers to Marvell Technology Group
Ltd. and its subsidiaries. For more information, please visit www.Marvell.com.

 

B-4



--------------------------------------------------------------------------------

Marvell, the M logo, ARMADA, and Avastar are registered trademarks of Marvell
and/or its affiliates. Other names and brands may be claimed as the property of
others.

 

B-5